Title: To Benjamin Franklin from Jacques-Christophe Valmont de Bomare, 25 November 1780
From: Valmont de Bomare, Jacques-Christophe
To: Franklin, Benjamin


monsieur
Paris ce 25 9bre. 1780.
Vous aurez peut être appris le malheur qui m’est arrivé et qui ma empêché de vous aller voir à Passy—j’ai perdu ma femme il y a quelques mois, et j’ai été livré à toutes les horreurs de la justice. Vous avez vû un moment cette femme et je vous assure que j’ai fait une perte réelle. J’ose me flatter que vous m’avez toujours conservé votre estime et votre amitié—voici le moment qui arrive où je vais ouvrir mon cours, ce Sera le samedi deux decembre prochain. Je vous prie d’honorer encore de votre presence mon auditoire, pendant le discours que je prononcerai Ce jour là à onze heures et demie très précises—tachez d’arriver à onze heures un quart, pour que je vous place près de moi.
Je suis avec un très respectueux attachement Monsieur Votre très humble et très obeisst. serviteur
Valmont DE Bomaredemonstrateur d’histoire naturellerue de la verrerie, vis â vis la ruedes deux portes.
Mr. Franklin
 
Addressed: A Monsieur / Monsieur de Franklin, / ministre plénipotentiaire / des Etats unis de l’Amerique / a Passy./.
